 



Exhibit 10.50
(NUCRYST LOGO) [o39410o3941000.gif]
February 1, 2006
Personal & Confidential
Carol Amelio
714 Burley Drive
Edmonton, Alberta
T6R 1W6
Re: Offer of Employment
Dear Carol,
I am pleased to offer you a new full time position with NUCRYST Pharmaceuticals
Corp., on the following terms and conditions:

     
Position:
  General Counsel and Corporate Secretary
 
   
Reporting To:
  Scott Gillis, President
 
   
Start Date:
  February 1, 2006
 
   
Base Salary:
  $160,000.00 per annum, payable in equal semi-monthly installments.
 
   
Variable Pay:
  An annual bonus based on the Company’s variable pay program, utilizing the
following percentages of base salary:

         
Threshold
    15%  
 
       
Target
    25%  
 
       
Stretch
    35%  

     
 
  Variable Pay under the Nucryst program for 2006 will be calculated from
January 1, 2006.      
Long Term
Incentives:
  You will participate in the NUCRYST Pharmaceuticals Corp. 1998 Equity
Incentive Plan, as amended, (“Plan”) whereby you will be granted 10,000 stock
options. Your options will have an exercise price equal to the exercise price
for options issued under the Plan in effect on your commencement date.

 



--------------------------------------------------------------------------------



 



     
 
  Vesting in the Westaim Bonus Appreciation Unit Plan will continue until
February 1, 2007. At that time you will retain the vested BAUs until you elect
to exercise them or they expire.
 
   
Confidentiality
Agreement:
  As a term of your employment, you will be required to sign the Company’s
standard form of non-disclosure and confidentiality agreement relating to
confidentiality of information and assignment of inventions, prior to commencing
employment.

Your years of service with Westaim will transfer to Nucryst and participation in
the benefit and pension plans will continue without interruption. Vacation
entitlement will continue to be granted at 20 days annually.
Please confirm your acceptance of this offer by signing below and forwarding to
my attention.
Carol, we are very excited about your new role at NUCRYST and I look forward to
working with you to build a great company.

          Sincerely,
      /s/ Scott Gillis       Scott Gillis      President, NUCRYST       

Accepted this 2nd day of February, 2006.

                /s/ Carol Amelio       Carol Amelio           

 